     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                    UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                        )   Case No. 1:19-cv-00008-EPG
     BORYSATH SAYSANASY,                                  )
10                                                        )   STIPULATION AND ORDER FOR
                      Plaintiff,                          )   EXTENSION OF TIME
11                                                        )
              vs.                                         )   (ECF No. 28)
12                                                        )
     ANDREW SAUL,                                         )
13   Commissioner of Social Security,                     )
                                                          )
14                                                        )
                      Defendant.                          )
15
16
17            IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from 01/28/2020 to 02/27/2020, for Plaintiff to serve on defendant with PLAINTIFF’S REPLY
20   BRIEF. All other dates in the Court’s Scheduling Order shall be extended accordingly.
21            This is Plaintiff’s third request for an extension of time in the life of the case, but first for
22   the reply brief. Plaintiff respectfully states that the requested extension is necessary due to good
23   cause.
24            During the preceding days leading to the 1/28/2020 deadline, Plaintiff’s Counsel has had
25   to provide over 60 hours of training, along with a heavy administrative workload. During the
26   week of 1/27/2020, Plaintiff’s Counsel has 11 administrative hearings, in Fresno, Stockton, and
27   San Jose, California, 24 pre-hearing meetings with claimants who have hearings 30 days out, and
28   the administrative hearing briefs for administrative cases to be heard following week.



                                                      1
 1          Counsel requires additional time to reply to the defendant’s opening brief for the Court’s
 2   consideration. Defendant does not oppose the requested extension. Counsel apologizes to the
 3   Defendant and Court for any inconvenience this may cause.
 4
                                          Respectfully submitted,
 5
 6   Dated: January 27, 2020                      PENA & BROMBERG, ATTORNEYS AT LAW

 7
                                      By: /s/ Jonathan Omar Pena
 8
                                         JONATHAN OMAR PENA
 9                                       Attorneys for Plaintiff

10
11
     Dated: January 27, 2020              MCGREGOR W. SCOTT
12                                        United States Attorney
                                          DEBORAH LEE STACHEL
13                                        Regional Chief Counsel, Region IX
14                                        Social Security Administration

15
                                      By: */s/ Allison J. Cheung
16                                       Allison J. Cheung
17                                       Special Assistant United States Attorney
                                         Attorneys for Defendant
18                                       (*As authorized by email on 01/27/2020)
19
20
21
22
23
24
25
26
27
28



                                                 2
                                               ORDER
 1
 2          Pursuant to the stipulation of the parties (ECF No. 28), IT IS ORDERED that Plaintiff

 3   shall have an extension of time to February 27, 2020, to file Plaintiff’s reply brief. All other dates
 4   in the Court’s Scheduling Order are extended accordingly.
 5
 6   IT IS SO ORDERED.
 7
        Dated:     January 28, 2020                             /s/
 8                                                       UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   3
